Exhibit 10.3

 

pledge AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made as of May 10, 2017, by and
between APPLIANCE RECYCLING CENTERS OF AMERICA, INC., a Minnesota corporation
(“Pledgor”), and MIDCAP FINANCIAL TRUST, a Delaware statutory trust, as agent
(in such capacity, together with its successors and assigns, “Agent”) for itself
and the other Lenders (as defined herein).

 

RECITALS

 

A.       The term “Borrowers”, as used herein, shall mean collectively all of
the following entities: Pledgor, ApplianceSmart, Inc., a Minnesota corporation,
ARCA Recycling, Inc., a California corporation and Customer Connexx LLC, a
Nevada limited liability company, and such other borrowers that may become
“Borrowers” under the Credit Agreement (as defined herein); the term “Borrower”,
as used herein, shall mean individually each entity that is one of the
Borrowers; and the term “Company” as used herein shall mean individually and
collectively, as the context may require, ApplianceSmart, Inc., a Minnesota
corporation, ARCA Recycling, Inc., a California corporation, ARCA Canada, Inc.,
a Canadian corporation, ARCA Advanced Processing, LLC and Customer Connexx LLC,
a Nevada limited liability company.

 

B.       Pursuant to that certain Credit and Security Agreement dated as of even
date herewith among Borrowers, the financial institutions from time to time
parties thereto, as lenders (collectively, the “Lenders”), and Agent (as the
same may be amended, supplemented, modified, increased, renewed or restated from
time to time, the “Credit Agreement”), Agent and Lenders have agreed to make
available to Borrowers a revolving loan facility in the maximum principal amount
of $12,000,000. Borrowers have executed and delivered one or more promissory
notes evidencing the indebtedness incurred by Borrowers under the Credit
Agreement (as the same may be amended, modified, increased, renewed or restated
from time to time, and together with all renewal notes issued in respect
thereof, collectively the “Notes”). The terms and provisions of the Credit
Agreement and Notes are hereby incorporated by reference in this Agreement.

 

C.       The terms and provisions of the Credit Agreement and Notes are hereby
incorporated by reference in this Agreement. This Agreement, the Notes, the
Credit Agreement and all of the other documents evidencing, securing and/or
governing or executed in connection with the Notes, as the same may be amended,
modified, increased, renewed or restated from time to time, are herein referred
to collectively as the “Financing Documents”.

 

D.       The term “Obligations”, as used herein, means (1) the principal of, and
interest on, the Notes and all other sums, fees, charges and expenses due or
payable to Agent and the Lenders under this Agreement or the other Financing
Documents, (2) all agreements and covenants with and obligations to Agent and
the Lenders arising under, out of, or as a result of or in connection with the
Financing Documents, (3) all amounts advanced by Agent and the Lenders to
preserve, protect, defend, and enforce their rights under this Agreement and the
other Financing Documents or in the collateral encumbered by the Financing
Documents, and all expenses incurred by Agent in connection therewith, and
(4) any and all other present and future indebtedness, liabilities and
obligations of every kind and nature whatsoever of Borrowers to Agent and the
Lenders, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, joint or several, both now and hereafter existing, or
due or to become due, whether as borrower, guarantor, surety, indemnitor,
assignor, pledgor or otherwise. The term “Loans” as used herein means the loan
transaction or transactions giving rise to the Obligations.

 

 

 



 1 

 

 

E.       In connection with Agent and the Lenders entering into the Credit
Agreement and agreeing to make the credit accommodations under the Credit
Agreement and as security for all of the Obligations, Agent is requiring that
Pledgor shall have executed and delivered this Agreement.

 

F.        Pledgor is a member of, shareholder of, partner in or other equity
owner in Company and, as such, will continue to derive substantial benefit by
reason of Lenders making the Loans.

 

AGREEMENT

 

NOW, THEREFORE, to induce Agent and the Lenders to enter into the Credit
Agreement and to make the Loans, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Pledgor and Agent
hereby incorporate hereby by this reference the foregoing Recitals and hereby
covenant and agree as follows:

 

1.                  Grant of Assignment and Security Interest. Pledgor hereby
pledges, assigns and grants to Agent, for the benefit of itself and the Lenders,
as security for the Obligations a security interest in the following property of
Pledgor (collectively, the “Collateral”), whether now existing or hereafter
created or arising:

 

(a)                all of the stock, shares, membership interests, partnership
interests and other equity ownership interests in Company now or hereafter held
by Pledgor (collectively, the “Ownership Interests”) and all of Pledgor’s rights
to participate in the management of Company, all rights, privileges, authority
and powers of Pledgor as owner or holder of its Ownership Interests in Company,
including, but not limited to, all contract rights, general intangibles,
accounts and payment intangibles related thereto, all rights, privileges,
authority and powers relating to the economic interests of Pledgor as owner or
holder of its Ownership Interests in Company, including, without limitation, all
investment property, contract rights, general intangibles, accounts and payment
intangibles related thereto, all options and warrants of Pledgor for the
purchase of any Ownership Interest in Company, all documents and certificates
representing or evidencing the Pledgor’s Ownership Interests in Company, all of
Pledgor’s right, title and interest to receive payments of principal and
interest on any loans and/or other extensions of credit made by Pledgor to
Company, and any other right, title, interest, privilege, authority and power of
Pledgor in or relating to Company, all whether existing or hereafter arising,
and whether arising under any operating agreement, shareholders’ agreement,
partnership agreement or other agreement, or any bylaws, certificate of
formation, articles of organization or other organization or governing documents
of Company (as the same may be amended, modified or restated from time to time)
or otherwise, or at law or in equity and all books and records of Pledgor
pertaining to any of the foregoing and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and Pledgor shall promptly thereafter deliver
to Agent a certificate duly executed by Pledgor describing such percentage
interests, options or warrants and certifying that the same have been duly
pledged hereunder; it being understood and agreed that with respect to the stock
of ARCA Canada, Inc. held by Pledgor, Pledgor is only assigning and granting a
security interest in 65% of such stock to Agent hereunder;

 

(b)               all rights to receive cash distributions, profits, losses and
capital distributions (including, but not limited to, distributions in kind and
liquidating dividends and distributions) and any other rights and property
interests related to the Ownership Interests;

 

(c)                all other securities, instruments or property (including
cash) paid or distributed in respect of or in exchange for the Ownership
Interests, whether or not as part of or by way of spin-off, merger,
consolidation, dissolution, reclassification, combination or exchange of stock
(or other Ownership Interests), asset sales, or similar rearrangement or
reorganization or otherwise; and

 

 

 



 2 

 

 

(d)               all proceeds (both cash and non-cash) of the foregoing,
whether now or hereafter arising with respect to the foregoing.

 

2.                  Registration of Pledge in Books of Company; Application of
Proceeds. Pledgor hereby authorizes and directs Company to register Pledgor’s
pledge to Agent, for its benefit and the benefit of the Lenders, of the
Collateral on the books of Company and, following written notice to do so by
Agent after the occurrence of an Event of Default (as hereinafter defined) under
this Agreement, to make direct payment to Agent of any amounts due or to become
due to Pledgor with respect to the Collateral. Any moneys received by Agent
shall be applied to the Obligations in such order and manner of application as
Agent may from time to time determine in its sole discretion.

 

3.                  Rights of Pledgor in the Collateral. Until any Event of
Default occurs under this Agreement, Pledgor shall be entitled to exercise all
voting rights and to receive all dividends and other distributions that may be
paid on any Collateral and that are not otherwise prohibited by the Financing
Documents. Any cash dividend or distribution payable in respect of the
Collateral that is, in whole or in part, a return of capital or that is made in
violation of this Agreement or the Financing Documents shall be received by
Pledgor in trust for Agent, for its benefit and the benefit of the Lenders,
shall be paid immediately to Agent and shall be retained by Agent as part of the
Collateral. Upon the occurrence and during the continuation of an Event of
Default, Pledgor shall, at the written direction of Agent, immediately send a
written notice to Company instructing Company, and shall cause Company, to remit
all cash and other distributions payable with respect to the Ownership Interests
(until such time as Agent notifies Pledgor that such Event of Default has ceased
to exist) directly to Agent. Nothing contained in this paragraph shall be deemed
to permit the payment of any sum or the making of any distribution which is
prohibited by any of the Financing Documents, if any.

 

4.                  Representations and Warranties of Pledgor. Pledgor hereby
warrants to Agent as follows:

 

(a)                Schedule I and Schedule II are true, correct and complete in
all respects;

 

(b)               All of the pledged Ownership Interests of Pledgor (the
“Pledged Interests”) are in certificated form, and are registered in the name of
Pledgor (other than the membership interests of Customer Connexx LLC and ARCA
Advanced Processing, LLC);

 

(c)               The Pledged Interests constitute at least the percentage of
all the issued and outstanding Ownership Interests of Company as set forth on
Schedule I;

 

(d)               The Pledged Interests listed on Schedule I are the only
Ownership Interests of Company in which Pledgor has any rights;

 

(e)                All certificates evidencing the Pledged Interests of Pledgor
have been delivered to Agent;

 

(f)                Pledgor has good and marketable title to the Collateral.
Pledgor is the sole owner of all of the Collateral, free and clear of all
security interests, pledges, voting trusts, agreements, liens, claims and
encumbrances whatsoever, other than the security interests, assignments and
liens granted under this Agreement;

 

(g)               Pledgor has not heretofore transferred, pledged, assigned or
otherwise encumbered any of its rights in or to the Collateral;

 

 

 



 3 

 

 

(h)               Other than a requirement of consent of other members contained
in the operating agreements governing the Ownership Interests (which such
consent has been obtained), Pledgor is not prohibited under any agreement with
any other person or entity, or under any judgment or decree, from the execution
and delivery of this Agreement or the performance or discharge of the
obligations, duties, covenants, agreements, and liabilities contained in this
Agreement;

 

(i)                No action has been brought or threatened that might prohibit
or interfere with the execution and delivery of this Agreement or the
performance or discharge of the obligations, duties, covenants, agreements, and
liabilities contained in this Agreement;

 

(j)                 Pledgor has full power and authority to execute and deliver
this Agreement, and the execution and delivery of this Agreement do not conflict
with any agreement to which Pledgor is a party or any law, order, ordinance,
rule, or regulation to which Pledgor is subject or by which it is bound and do
not constitute a default under any agreement or instrument binding upon Pledgor;

 

(k)               This Agreement has been properly executed and delivered and
constitutes the valid and legally binding obligation of Pledgor and is fully
enforceable against Pledgor in accordance with its terms; and

 

(l)                As of the date hereof, the operating agreement or limited
liability agreement of Customer Connexx LLC has been amended to include the
provisions set forth in Schedule V hereto regarding certain rights of Agent in
respect of this Agreement.

 

5.                  Covenants of Pledgor. Pledgor hereby covenants and agrees as
follows:

 

(a)                To do or cause to be done all things necessary to preserve
and to keep in full force and effect its interests in the Collateral, and to
defend, at its sole expense, the title to the Collateral and any part of the
Collateral;

 

(b)               To cooperate fully with Agent’s efforts to preserve the
Collateral and to take such actions to preserve the Collateral as Agent may in
good faith direct;

 

(c)                To cause Company to maintain proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to the Collateral and which reflect the lien of Agent
on the Collateral;

 

(d)               To deliver immediately to Agent any certificates that may be
issued following the date of this Agreement representing the Ownership Interests
or other Collateral, and to execute and deliver to Agent one or more transfer
powers, substantially in the form of Schedule III attached hereto or otherwise
in form and content satisfactory to Agent, pursuant to which Pledgor assigns, in
blank, all Ownership Interests and other Collateral (the “Transfer Powers”),
which such Transfer Powers shall be held by Agent as part of the Collateral;

 

(e)                To execute and deliver to Agent such financing statements as
Agent may request with respect to the Ownership Interests, and to take such
other steps as Agent may from time to time reasonably request to perfect Agent’s
security interest in the Ownership Interests under applicable law;

 

(f)                Not to sell, discount, allow credits or allowances, assign,
extend the time for payment on, convey, lease, assign, transfer or otherwise
dispose of the Collateral or any part of the Collateral;

 

 

 

 



 4 

 

 

(g)               After an Event of Default under the Financing Documents
(including but not limited to this Agreement), not to receive any dividend or
distribution or other benefit with respect to Company, and not to vote, consent,
waive or ratify any action taken, that would violate or be inconsistent with any
of the terms and provisions of this Agreement, or any of the Financing Documents
or that would materially impair the position or interest of Agent in the
Collateral or dilute the Ownership Interests pledged to Agent under this
Agreement;

 

(h)               Not to sell or otherwise dispose of, or create, incur, assume
or suffer to exist any lien upon any of the Collateral, other than liens in
favor of Agent, for its benefit and the benefit of the Lenders;

 

(i)                That Pledgor will, upon obtaining ownership of any other
Ownership Interests otherwise required to be pledged to Agent, for its benefit
and the benefit of the Lenders, pursuant to any of the Financing Documents,
which Ownership Interests are not already Pledged Interests, within five (5)
Business Days deliver to Agent a Pledge Amendment, duly executed by Pledgor, in
substantially the form of Schedule IV hereto (a “Pledge Amendment”) in respect
of any such additional Ownership Interests pursuant to which Pledgor shall
pledge to Agent, for its benefit and the benefit of the Lenders, all of such
additional Ownership Interests. Prior to the delivery thereof to Agent, all such
additional Ownership Interests shall be held by Pledgor separate and apart from
its other property and in express trust for Agent, for its benefit and the
benefit of the Lenders;

 

(j)                That Pledgor consents to the admission of Agent (and its
assigns or designee) as a member, partner or stockholder of Company upon Agent’s
acquisition of any of the Ownership Interests; and

 

(k)                Pledgor shall not take any action to cause any equity
interest held in Customer Connexx LLC to be or become a “security” within the
meaning of, or to be governed by, Article 8 (Investment Securities) and shall
not cause Customer Connexx LLC to “opt in” or to take any other action seeking
to establish any equity interest of Customer Connexx LLC as a “security” or to
become certificated.

 

6.                  Rights of Agent. Agent may from time to time and at its
option (a) require Pledgor to, and Pledgor shall, periodically deliver to Agent
records and schedules, which show the status of the Collateral and such other
matters which affect the Collateral; (b) verify the Collateral and inspect the
books and records of Company and make copies of or extracts from the books and
records; and (c) notify any prospective buyers or transferees of the Collateral
of Agent’s interest in the Collateral. Pledgor agrees that Agent may at any time
take such steps as Agent deems reasonably necessary to protect Agent’s interest
in and to preserve the Collateral. Pledgor hereby consents and agrees that Agent
may at any time or from time to time pursuant to the Credit Agreement (a) extend
or change the time of payment and/or the manner, place or terms of payment of
any and all Obligations, (b) supplement, amend, restate, supersede, or replace
the Credit Agreement or any other Financing Documents, (c) renew, extend,
modify, increase or decrease loans and extensions of credit under the Credit
Agreement, (d) modify the terms and conditions under which loans and extensions
of credit may be made under the Credit Agreement, (e) settle, compromise or
grant releases for any Obligations and/or any person or persons liable for
payment of any Obligations, (f) exchange, release, surrender, sell, subordinate
or compromise any collateral of any party now or hereafter securing any of the
Obligations and (g) apply any and all payments received from any source by Agent
at any time against the Obligations in any order as Agent may determine pursuant
to the terms of the Credit Agreement; all of the foregoing in such manner and
upon such terms as Agent may determine and without notice to or further consent
from Pledgor and without impairing or modifying the terms and conditions of this
Agreement which shall remain in full force and effect.

 

 

 



 5 

 

 

This Agreement shall remain in full force and effect and shall not be limited,
impaired or otherwise affected in any way by reason of (i) any delay in making
demand on Pledgor for or delay in enforcing or failure to enforce, performance
or payment of any Obligations, (ii) any failure, neglect or omission on Agent’s
part to perfect any lien upon, protect, exercise rights against, or realize on,
any property of Pledgor or any other party securing the Obligations, (iii) any
failure to obtain, retain or preserve, or the lack of prior enforcement of, any
rights against any person or persons or in any property, (iv) the invalidity or
unenforceability of any Obligations or rights in any Collateral under the Credit
Agreement, (v) the existence or nonexistence of any defenses which may be
available to Pledgor with respect to the Obligations, or (vi) the commencement
of any bankruptcy, reorganization; liquidation, dissolution or receivership
proceeding or case filed by or against Pledgor or any Borrower.

 

7.                  Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default (an “Event of Default”)
under this Agreement:

 

(a)               the failure of Pledgor to perform, observe, or comply with any
of the provisions of this Agreement, where such failure shall remain uncured for
a period of ten (10) days after the date of written notice from Agent to
Pledgor;

 

(b)               any representation, warranty or information made or given in
this Agreement or in any report, statement, schedule, certificate, opinion
(including any opinion of counsel for Pledgor), financial statement or other
document furnished by Pledgor in connection with this Agreement shall prove to
have been false or misleading when made or given in any material respect;

 

(c)                the occurrence of an Event of Default (as defined in any of
the Financing Documents) or the continuance of any default under the Financing
Documents beyond any applicable grace or cure period provided for therein;

 

(d)                the filing of any petition for relief under the United States
Bankruptcy Code or any similar federal or state statute by or against Pledgor;
or

 

(e)                an application for the appointment of a receiver for, the
making of a general assignment for the benefit of creditors by, or the
insolvency of Pledgor.

 

8.                  Rights of Agent Following Event of Default. Upon the
occurrence of an Event of Default under this Agreement (and in addition to all
of its other rights, powers and remedies under this Agreement), Agent may, at
its option, without notice to Pledgor or any other party, do any one or more of
the following:

 

(a)               Declare any unpaid balance of the Obligations to be
immediately due and payable (the occurrence or nonoccurrence of an Event of
Default shall in no manner impair the ability of Agent to demand payment of any
portion of the Obligations that is payable upon demand);

 

(b)               Proceed to perform or discharge any and all of Pledgor’s
obligations, duties, responsibilities, or liabilities and exercise any and all
of its rights in connection with the Collateral for such period of time as Agent
may deem appropriate, with or without the bringing of any legal action in or the
appointment of any receiver by any court;

 

(c)               Do all other acts which Agent may deem necessary or proper to
protect Agent’s security interest in the Collateral and carry out the terms of
this Agreement;

 

 

 

 



 6 

 

 

(d)               Exercise all voting and management rights of Pledgor as to
Company or otherwise pertaining to the Collateral, and Pledgor, forthwith upon
the request of Agent, shall use its best efforts to secure, and cooperate with
the efforts of Agent to secure (if not already secured by Agent), all the
benefits of such voting and management rights.

 

(e)                Sell the Collateral in any manner permitted by the UCC; and
upon any such sale of the Collateral, Agent may (i) bid for and purchase the
Collateral and apply the expenses of such sale (including, without limitation,
attorneys’ fees) as a credit against the purchase price, or (ii) apply the
proceeds of any sale or sales to other persons or entities, in whatever order
Agent in its sole discretion may decide, to the expenses of such sale
(including, without limitation, attorneys’ fees), to the Obligations, and the
remainder, if any, shall be paid to Pledgor or to such other person or entity
legally entitled to payment of such remainder; and

 

(f)                 Proceed by suit or suits in law or in equity or by any other
appropriate proceeding or remedy to enforce the performance of any term,
covenant, condition, or agreement contained in this Agreement, and institution
of such a suit or suits shall not abrogate the rights of Agent to pursue any
other remedies granted in this Agreement or to pursue any other remedy available
to Agent either at law or in equity.

 

Agent shall have all of the rights and remedies of a secured party under the UCC
and other applicable laws. All costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or paid by Agent in exercising or
protecting any interest, right, power or remedy conferred by this Agreement,
shall bear interest at a per annum rate of interest equal to the then highest
rate of interest charged on any of the Obligations from the date of payment
until repaid in full and shall, along with the interest thereon, constitute and
become a part of the Obligations secured by this Agreement.

 

Pledgor hereby constitutes Agent as the attorney-in-fact of Pledgor after an
Event of Default under the Financing Documents (including but not limited to
this Agreement) to take such actions and execute such documents as Agent may
deem appropriate in the exercise of the rights and powers granted to Agent in
this Agreement, including, but not limited to, filling-in blanks in the Transfer
Power to cause a transfer of the Ownership Interests and other Collateral
pursuant to a sale of the Collateral. The power of attorney granted hereby shall
be irrevocable and coupled with an interest and shall terminate only upon the
payment in full of the Obligations. Pledgor shall indemnify and hold Agent
harmless for all losses, costs, damages, fees, and expenses suffered or incurred
in connection with the exercise of this power of attorney and shall release
Agent from any and all liability arising in connection with the exercise of this
power of attorney.

 

9.                  Performance by Agent. If Pledgor shall fail to perform,
observe or comply with any of the conditions, terms, or covenants contained in
this Agreement or any of the other Financing Documents, Agent, without notice to
or demand upon Pledgor and without waiving or releasing any of the Obligations
or any Event of Default, may (but shall be under no obligation to) at any time
thereafter perform such conditions, terms or covenants for the account and at
the expense of Pledgor, and may enter upon the premises of Pledgor for that
purpose and take all such action on the premises as Agent may consider necessary
or appropriate for such purpose. All sums paid or advanced by Agent in
connection with the foregoing and all costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
the foregoing, together with interest thereon at a per annum rate of interest
equal to the then highest rate of interest charged on the principal of any of
the Obligations, from the date of payment until repaid in full, shall be paid by
Pledgor to Agent on demand and shall constitute and become a part of the
Obligations secured by this Agreement.

 

 

 

 



 7 

 

 

10.               Indemnification. Agent shall not in any way be responsible for
the performance or discharge of, and Agent does not hereby undertake to perform
or discharge of, any obligation, duty, responsibility, or liability of Pledgor
in connection with the Collateral or otherwise. Pledgor hereby agrees to
indemnify Agent and hold Agent harmless from and against all losses,
liabilities, damages, claims, or demands suffered or incurred by reason of this
Agreement or by reason of any alleged responsibilities or undertakings on the
part of Agent to perform or discharge any obligations, duties, responsibilities,
or liabilities of Pledgor in connection with the Collateral or otherwise;
provided, however, that the foregoing indemnity and agreement to hold harmless
shall not apply to losses, liabilities, damages, claims, or demands suffered or
incurred by reason of Agent’s own gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Agent shall have no duty to collect any amounts due or to become
due in connection with the Collateral or enforce or preserve Pledgor’s rights
under this Agreement.

 

11.               Termination. Upon payment in full of the Obligations, and
termination of any further obligation of Agent and the Lenders to extend any
credit to Borrower under the Financing Documents, this Agreement shall terminate
and Agent shall promptly execute appropriate documents to evidence such
termination.

 

12.               Release. Without prejudice to any of Agent’s rights under this
Agreement, Agent may take or release other security for the payment or
performance of the Obligations, may release any party primarily or secondarily
liable for the Obligations, and may apply any other security held by Agent to
the satisfaction of the Obligations.

 

13.               Pledgor’s Liability Absolute. The liability of Pledgor under
this Agreement shall be direct and immediate and not conditional or contingent
upon the pursuit of any remedies against Pledgor or any other person, nor
against other securities or liens available to Agent or Agent’s respective
successors, assigns, or agents. Pledgor waives any right to require that resort
be had to any security or to any balance of any deposit account or credit on the
books of Agent in favor of any other person.

 

14.               Preservation of Collateral. Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral and
in preserving rights under this Agreement if Agent takes action for those
purposes as Pledgor may reasonably request in writing, provided, however, that
failure to comply with any such request shall not, in and of itself, be deemed a
failure to exercise reasonable care, and no failure by Agent to preserve or
protect any rights with respect to the Collateral or to do any act with respect
to the preservation of the Collateral not so requested by Pledgor shall be
deemed a failure to exercise reasonable care in the custody or preservation of
the Collateral.

 

15.               Private Sale. Pledgor recognizes that Agent may be unable to
effect a public sale of the Collateral by reason of certain provisions contained
in the federal Securities Act of 1933, as amended, and applicable state
securities laws and, under the circumstances then existing, may reasonably
resort to a private sale to a restricted group of purchasers who will be obliged
to agree, among other things, to acquire the Collateral for their own account
for investment and not with a view to the distribution or resale of the
Collateral. Pledgor agrees that a private sale so made may be at a price and on
other terms less favorable to the seller than if the Collateral were sold at
public sale and that Agent has no obligation to delay sale of the Collateral for
the period of time necessary to permit Pledgor to register of qualify the
Collateral for public sale, even if Pledgor would agree to register or qualify
the Collateral for public sale under the Securities Act of 1933, as amended, and
applicable state securities laws. Pledgor agrees that a private sale made under
the foregoing circumstances and otherwise in a commercially reasonable manner
shall be deemed to have been made in a commercially reasonable manner under the
UCC.

 

 

 

 



 8 

 

 

16.               General.

 

(a)                Final Agreement and Amendments. This Agreement, together with
the other Financing Documents, constitutes the final and entire agreement and
understanding of the parties and any term, condition, covenant or agreement not
contained herein or therein is not a part of the agreement and understanding of
the parties. Neither this Agreement, nor any term, condition, covenant or
agreement hereof may be changed, waived, discharged or terminated except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

(b)               Waiver. No party hereto shall be deemed to have waived the
exercise of any right which it holds hereunder unless such waiver is made
expressly and in writing (and, without limiting the generality of the foregoing,
no delay or omission by any party hereto in exercising any such right shall be
deemed a waiver of its future exercise). No such waiver made in any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance, or any other such right. No single or partial exercise of
any power or right shall preclude other or further exercise of the power or
right or the exercise of any other power or right. No course of dealing between
the parties hereto shall be construed as an amendment to this Agreement or a
waiver of any provision of this Agreement. No notice to or demand on Pledgor in
any case shall thereby entitle Pledgor to any other or further notice or demand
in the same, similar or other circumstances.

 

(c)                Headings. The headings of the Sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

(d)               Construction. As used herein, all references made (i) in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Agreement. The Recitals are
incorporated herein as a substantive part of this Agreement and the parties
hereto acknowledge that such Recitals are true and correct.

 

(e)                Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns hereunder. In the event of any
assignment or transfer by Agent of any of the Pledgor’s obligations under the
Financing Documents or the collateral therefor, Agent thereafter shall be fully
discharged from any responsibility with respect to such collateral so assigned
or transferred, but Agent shall retain all rights and powers given by this
Agreement with respect to any of the Pledgor’s obligations under the Financing
Documents or collateral not so assigned or transferred. Pledgor shall have no
right to assign or delegate its rights or obligations hereunder.

 

(f)                Severability. If any term, provision, covenant or condition
of this Agreement or the application of such term, provision, covenant or
condition to any party or circumstance shall be found by a court of competent
jurisdiction to be, to any extent, invalid or unenforceable, the remainder of
this Agreement and the application of such term, provision, covenant, or
condition to parties or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term,
provision, covenant or condition shall be valid and enforced to the fullest
extent permitted by law.

 

 

 

 



 9 

 

 

(g)               Notices. All notices required or permitted hereunder shall be
given and shall become effective as provided in Section 12.3 of the Credit
Agreement. All notices to Pledgor shall be addressed in accordance with the
information provided on the signature page hereto.

 

(h)               Remedies Cumulative. Each right, power and remedy of Agent as
provided for in this Agreement, or in any of the other Financing Documents or
now or hereafter existing by law, shall be cumulative and concurrent and shall
be in addition to every other right, power or remedy provided for in this
Agreement, or in any of the other Financing Documents now or hereafter existing
by law, and the exercise or beginning of the exercise by Agent of any one or
more of such rights, powers or remedies shall not preclude the later exercise by
Agent of any other rights, powers or remedies.

 

(i)                Time of the Essence; Survival; Joint and Several Liability.
Time is of the essence of this Agreement and each and every term, covenant and
condition contained herein. All covenants, agreements, representations and
warranties made in this Agreement or in any of the other Financing Documents
shall continue in full force and effect so long as any of the obligations of any
party under the Financing Documents (other than Agent) remain outstanding. Each
person or entity constituting Pledgor shall be jointly and severally liable for
all of the obligations of Pledgor under this Agreement.

 

(j)                 Further Assurances. Pledgor hereby agrees that at any time
and from time to time, at the expense of Pledgor, Pledgor will promptly execute
and deliver all further instruments and documents, and take all further action,
that may be necessary or that Agent may reasonably request, in order to perfect
and protect any security interest granted or purported to be granted hereby, or
to enable Agent or any of its agents to exercise and enforce its rights and
remedies under this Agreement with respect to any portion of such collateral.

 

(k)               Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original, but all of
which shall constitute one in the same instrument. As used in this Agreement,
the term “this Agreement” shall include all attachments, exhibits, schedules,
riders and addenda. Signatures by facsimile or by electronic mail delivery of an
electronic version of any executed signature page shall bind the parties hereto.

 

(l)                 Costs. Pledgor shall be responsible for the payment of any
and all reasonable fees, costs and expenses which Agent may incur by reason of
this Agreement, including, but not limited to, the following: (i) any taxes of
any kind related to any property or interests assigned or pledged hereunder;
(ii) expenses incurred in filing public notices relating to any property or
interests assigned or pledged hereunder; and (iii) any and all costs, expenses
and fees (including, without limitation, reasonable attorneys’ fees and expenses
and court costs and fees), whether or not litigation is commenced, incurred by
Agent in protecting, insuring, maintaining, preserving, attaching, perfecting,
enforcing, collecting or foreclosing upon any lien, security interest, right or
privilege granted to Agent or any obligation of Pledgor under this Agreement,
whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions or proceedings arising out of or related to this
Agreement or any property or interests assigned or pledged hereunder.

 

(m)              No Defenses. Pledgor’s obligations under this Agreement shall
not be subject to any set-off, counterclaim or defense to payment that Pledgor
now has or may have in the future.

 

 

 



 10 

 

 

(n)               Cooperation in Discovery and Litigation. In any litigation,
trial, arbitration or other dispute resolution proceeding relating to this
Agreement, all directors, officers, employees and agents of Pledgor or of its
affiliates shall be deemed to be employees or managing agents of Pledgor for
purposes of all applicable law or court rules regarding the production of
witnesses by notice for testimony (whether in a deposition, at trial or
otherwise). Pledgor agrees that Agent’s counsel in any such dispute resolution
proceeding may examine any of these individuals as if under cross-examination
and that any discovery deposition of any of them may be used in that proceeding
as if it were an evidence deposition. Pledgor in any event will use all
commercially reasonable efforts to produce in any such dispute resolution
proceeding, at the time and in the manner requested by Agent, all persons and
entities, documents (whether in tangible, electronic or other form) or other
things under its control and relating to the dispute in any jurisdiction that
recognizes that (or any similar) distinction.

 

(o)               CHOICE OF LAW; CONSENT TO JURISDICTION. WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
PLEDGOR HEREBY (A) SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS AND
(B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO
OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL PRECLUDE AGENT
FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A
PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION. PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OR
PROCESS IN ANY PROCEEDING IN ANY MARYLAND STATE OR UNITED STATES COURT SITTING
IN THE STATE OF MARYLAND MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO PLEDGOR AT THE ADDRESS INDICATED HEREIN, AND
SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF PLEDGOR SHALL
REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO MAILED.

 

17.               WAIVER OF JURY TRIAL. PLEDGOR HEREBY (A) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (B)
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN, KNOWINGLY AND VOLUNTARILY, BY PLEDGOR, AND THIS WAIVER IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
JURY TRIAL WOULD OTHERWISE ACCRUE. AGENT IS HEREBY AUTHORIZED AND REQUESTED TO
SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER
AND THE PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF PLEDGOR’S
WAIVER OF THE RIGHT TO JURY TRIAL. FURTHER, PLEDGOR HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF AGENT (INCLUDING THEIR RESPECTIVE COUNSEL) HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, TO PLEDGOR THAT AGENT WILL NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 

[Signature Pages Follow]

 

 



 11 

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

PLEDGOR:

APPLIANCE RECYCLING CENTERS OF AMERICA, INC., a Minnesota corporation

          By:   /s/ Tony Isaac   Name: Tony Isaac     Title: Chief Executive
Officer and Chief Financial Officer                        

Pledgor Contact Information:

          175 Jackson Avenue N., Suite 102         Hopkins, MN 55343        
Attn:  CEO         Facsimile: 752-730-1803         E-Mail: tisaac@isaac.com  

 

 

 

 



 12 

 

 

 

AGENT:

MIDCAP FINANCIAL TRUST

          By:   Apollo Capital Management, L.P.,         its investment manager
              By:   Apollo Capital Management GP, LLC,         its general
partner            

 

  By:   /s/ Maurice Ansellem (SEAL)   Name: Maurice Ansellem     Title:
Authorized Signatory  

 

 

 

 

 

 

 

 



 13 

 

 

SCHEDULE I

 

Pledged Interests

 

Name of Pledgor: Appliance Recycling Centers of America, Inc.     Company Name:
(i) ApplianceSmart, Inc.

 

  (ii) ARCA Recycling, Inc.       (iii) Customer Connexx LLC       (iv) ARCA
Canada, Inc.       (v) ARCA Advanced Processing, LLC     Type of Entity of
Company: (i) Corporation       (ii) Corporation      

(iii) Limited liability company

      (iv) Corporation       (v) Limited liability company     Jurisdiction of
Organization of Company: (i) Minnesota       (ii) California       (iii) Nevada
      (iv) Canada (Ontario)      

(v)

    Organizational ID No. of Company: (i) 4383092-3       (ii) C1811270      

(iii) NV20161606045

      (iv) 00215978       (v) 3541635-2

 



 



 

 14 

 



 



Tax ID No. of Company: (i) 45-2794102       (ii) 36-3893973       (iii)
81-4118020       (iv) 849019120RC0001       (v)     Class of Interests in
Company: (i) Common stock       (ii) Common stock       (iii) LLC membership
interests       (iv) Common stock       (v) LLC membership interests     Equity
Interest Certificate No.: (i) No. 1       (ii) No. 1       (iii) N/A –not
certificated       (iv) No. 1       (v) N/A –not certificated     Number of
Units: (i) 10,000 shares       (ii) 1,000 shares       (iii) N/A – not
certificated       (iv) 10 shares       (v) N/A –not certificated     Percentage
of Outstanding Equity Interest: (i) 100%       (ii) 100%       (iii) 100%      
(iv) 100% (65% pledged hereunder)       (v) 50%

 

 

 

 



 15 

 

 

SCHEDULE II

Pledgor Information

 

Name of Pledgor: Appliance Recycling Centers of America, Inc.

 

Type of Entity of Pledgor: Corporation

 

Jurisdiction of Organization of Pledgor: Minnesota

 

Organizational ID No. of Pledgor: 4K-30

 

Tax ID No. of Pledgor: 41-1454591

 

 

 

 

 

 

 

 

 

 

 



 16 

 

 

SCHEDULE III


STOCK POWER

 

FOR VALUE RECEIVED, the undersigned, _________________________, a ____________
corporation (“Pledgor”), does hereby sell, assign and transfer to
__________________________________* all of its Equity Interests (as hereinafter
defined) represented by Certificate No(s). _______* in _____________________, a
______________________ corporation (“Issuer”), standing in the name of Pledgor
on the books of said Issuer. Pledgor does hereby irrevocably constitute and
appoint ________________________________*, as attorney, to transfer the Equity
Interest in said Issuer with full power of substitution in the premises. The
term “Equity Interest” means any security, share, unit, partnership interest,
membership interest, ownership interest, equity interest, option, warrant,
participation, “equity security” (as such term is defined in Rule 3(a)11 1 of
the General Rules and Regulations of the Securities Exchange Act of 1934, as
amended, or any similar statute then in effect, promulgated by the Securities
and Exchange Commission and any successor thereto) or analogous interest
(regardless of how designated) of or in a corporation, partnership, limited
partnership, limited liability company, limited liability partnership, business
trust or other entity, of whatever nature, type, series or class, whether voting
or nonvoting, certificated or uncertificated, common or preferred, and all
rights and privileges incident thereto.

 

Dated:________________________

PLEDGOR:

[NAME OF PLEDGOR]

 

By:__________________________(SEAL)


Name: ______________________________

 

Its: ________________________________




   

 

 

*To Remain Blank - Not Completed at Closing

 

 

 

 

 



 17 

 

 

SCHEDULE IV

PLEDGE AMENDMENT

 

This Pledge Amendment, dated ________________, 20__ is delivered pursuant to
Section 5(i) of the Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement. The undersigned hereby certifies that the representations and
warranties in Section 4 of the Pledge Agreement are and continue to be true and
correct, both as to the Collateral pledged prior to this Pledge Amendment and as
to the Collateral pledged pursuant to this Pledge Amendment. The undersigned
further agrees that this Pledge Amendment may be attached to that certain Pledge
Agreement, dated _____________, 20__, between undersigned, as Pledgor, and
MidCap Financial Trust, as Agent (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), and that the
Ownership Interests listed on this Pledge Amendment shall be and become a part
of the Pledged Interests and Pledged Collateral referred to in said Pledge
Agreement and shall secure all Obligations referred to and in accordance with
said Pledge Agreement. Schedule I of the Pledge Agreement shall be deemed
amended to include the Ownership Interests listed on this Pledge Amendment. The
undersigned acknowledge that any Ownership Interests issued by Company owned by
Pledgor not included in the Pledged Collateral at the discretion of Agent may
not otherwise be pledged by Pledgor to any other Person or otherwise used as
security for any obligations other than the Obligations.

 

 

 

PLEDGOR:

[NAME OF PLEDGOR]

 

By:__________________________(SEAL)


Name: ______________________________

 

Its: ________________________________



      __________________________(SEAL)   [Name of Individual]

 

 

 

 

 



 18 

 

 

 

SCHEDULE IV- continued

 

Name and
Address of Pledgor Company Class of
Equity Interest Certificate
Number(s) Number of
Shares          

 

 

  Initial
Principal Amount Issue Date Maturity Date Interest Rate          

 

 

 

 

 

 

 

 

 

 

 

 



 19 

 

 

NOTICE OF PLEDGE

 

TO:_____________________________ (“Company”)

 

Notice is hereby given that, pursuant to that certain Pledge Agreement of even
date with this Notice (the “Agreement”), from undersigned (collectively in the
singular, “Pledgor”), to MidCap Financial Trust, as agent (in such capacity,
together with its successors and assigns, “Agent”) in connection with financing
arrangements in effect for Company, Agent and certain financial institutions,
Pledgor has pledged and assigned to Agent and granted to Agent, for its benefit
and the benefit of the Lenders, a continuing first priority security interest
in, all of its right, title and interest, whether now existing or hereafter
arising our acquired, in, to, and under the following (the “Collateral”):

 

(a)                all of the stock, shares, membership interests, partnership
interests and other equity ownership interests in Company now or hereafter held
by Pledgor (collectively, the “Ownership Interests”) and all of Pledgor’s rights
to participate in the management of Company, all rights, privileges, authority
and powers of Pledgor as owner or holder of its Ownership Interests in Company,
including, but not limited to, all investment property, contract rights related
thereto, all rights, privileges, authority and powers relating to the economic
interests of Pledgor as owner or holder or its Ownership Interests in Company,
including, without limitation, all contract rights related thereto, all options
and warrants of Pledgor for the purchase of any Ownership Interest in Company,
all documents and certificates representing or evidencing Pledgor’s Ownership
Interests in Company, all of Pledgor’s right, title and interest to receive
payments of principal and interest on any loans and/or other extensions of
credit made by Pledgor to Company, and any other right, title, interest,
privilege, authority and power of Pledgor in or relating to Company, all whether
existing or hereafter arising, and whether arising under any operating
agreement, shareholder’s agreement, partnership agreement or any other
agreement, or any bylaws of Company (as the same may be amended, modified or
restated from time to time), or the certificate of formation or existence of
Company (as the same may be amended, modified or restated from time to time) or
otherwise, or at law or in equity and all books and records of Pledgor
pertaining to any of the foregoing and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and Pledgor shall promptly thereafter deliver
to Agent a certificate duly executed by Pledgor describing such percentage
interests, options or warrants and certifying that the same have been duly
pledged hereunder;

 

(b)               all rights to receive cash distributions, profits, losses and
capital distributions (including, but not limited to, distributions in kind and
liquidating dividends) and any other rights and property interests related to
the Ownership Interests;

 

(c)                all other securities, instruments or property (including
cash) paid or distributed in respect of or in exchange for the Ownership
Interests, whether or not as part of or by way of spin-off, merger,
consolidation, dissolution, reclassification, combination or exchange of stock
(or other Ownership Interests), asset sales, or similar rearrangement or
reorganization or otherwise; and

 

(d)               all proceeds (both cash and non-cash) of the foregoing,
whether now or hereafter arising under the foregoing.

 

Pursuant to the Agreement, Company is hereby authorized and directed, and
Company hereby agrees, to:

 

(i)       register on its books Pledgor’s pledge to Agent of the Collateral; and

 

 

 

 



 20 

 

 

(ii)       upon the occurrence of an Event of Default under the Agreement (or
prior thereto, as may be required under the Agreement) make direct payment to
Agent of any amounts due or to become due to Pledgor that are attributable,
directly or indirectly, to Pledgor’s ownership of the Collateral.

 

Pledgor hereby directs Company to, and Company hereby agrees to, comply with
instructions originated by Agent with respect to the Collateral without further
consent of the Pledgor. It is the intention of the foregoing to grant “control”
to Agent within the meaning of Articles 8 and 9 of the UCC, to the extent the
same may be applicable to the Collateral.

 

[For Customer Connexx LLC] Pledgor hereby directs Company, and Company hereby
agrees, (i) not to take any action to cause any equity interest of the
Collateral to be or become a “security” within the meaning of, or to be governed
by, Article 8 (Investment Securities) of the UCC as in effect under the laws of
any state having jurisdiction, and (ii) not to “opt in” or to take any other
action seeking to establish any equity interest of the Collateral as a
“security” and (iii) not to certificate any equity interest of the Collateral.

 

Company acknowledges and agrees that upon the delivery of any certificates
representing the Collateral endorsed to Agent or in blank, Agent’s security
interest in the Collateral shall be perfected by “control” (as such term is used
in Articles 8 and 9 of the UCC).

 

Pledgor hereby requests Company to indicate its acceptance of this Notice and
consent to and confirmation of its terms and provisions by signing a copy of
this Notice where indicated below and returning it to Agent.

 

 

 

PLEDGOR:

[NAME OF PLEDGOR]

 

By:_________________________ _(SEAL)


Name: ______________________________

 

Its: ________________________________


      ___________________________(SEAL)   [Name of Individual]

 

 

ACKNOWLEDGED BY COMPANY as of this _____ day of _________, 201__:

 

 

COMPANY:

[NAME OF COMPANY]

 

By:__________________________(SEAL)


Name: ______________________________

 

Title: ________________________________



 

 

 



 21 

 

 

SCHEDULE V

 

LLC Operating Agreement Amendments

 

Please add a new Article as follows:

 

ARTICLE [__]

 

RIGHTS OF AGENT

 

Section [__] In the event that Midcap Financial Trust (together with any
successor and/or assign thereto, “Agent”) exercises its rights and remedies (the
“Pledge Rights”) under and in accordance with that certain Pledge Agreement
between Agent and Appliance Recycling Centers of America, Inc. (the “Pledge
Agreement”), delivered in connection with that certain Credit and Security
Agreement dated as of May ____, 2017 by and among Borrowers, Agent and Lenders,
and which may be amended, modified and restated from time to time, the “Credit
Agreement”), notwithstanding anything contained in this Agreement to the
contrary: (a) Agent shall be entitled to remove any or all of the Managers and
appoint any representatives of Agent or any other person or entity, as Agent
elects, to be the Manager(s) in order to fill the vacancy created by such
removal and the Members shall not have the right to remove the Managers so
appointed by Agent or to elect any new or additional Managers, and (b) any
limitations contained in this Agreement inconsistent with the provisions of the
Pledge Agreement or this Article shall thereupon be deemed waived, void and of
no further force and effect until all of the Obligations (as defined in the
Credit Agreement) of the Borrowers (as defined in the Credit Agreement) to Agent
and Lenders under the Credit Agreement have been fully and finally paid,
including, without limitation (i) any provision that requires approval of
actions by a “Majority in Interest”, and (ii) provisions requiring the approval
of the “Board of Managers” for certain actions, it being agreed that the Board
of Managers may be replaced by a sole Manager at Agent’s option. Following the
full and final payment to Agent and Lenders of the Obligations under the Credit
Agreement, all such provisions shall be deemed to be reinstated and in full
force and effect.

 

Section [__] Notwithstanding anything contained in this Agreement to the
contrary, all restrictions on transfer and assignability of any Member’s
interests in the Company shall be inapplicable, and of no force and effect, as
to any transfer of any interests in the Company to Agent (or any nominee
affiliate, successor, assignee or transferee thereof) in accordance with the
Pledge Agreement.

 

Section [___] Neither the Members nor Managers will amend this Agreement to
provide that any limited liability company interests in the Company are
securities governed by Article 8 of the Uniform Commercial Code or otherwise
“opt in” of Article 8 of the Uniform Commercial Code.

 

Section [__] The provisions of this Article shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and any future Members or Managers and their respective successors and assigns.

 

Section [__] None of the provisions of this Article [__] or any other provision
of this Agreement may be amended in any way which alters, limits, restricts or
adversely affects Agent’s ability to exercise its Pledge Rights, other rights
under the Pledge Agreement or the intended result thereof, without the prior
written consent of Agent.

 

 

 

 

 

 

 

 



 22 

 